Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Restriction to one of the following inventions is required under 35 U.S.C. 121:     

    Ia.      Claim 2; drawn to a foodstuff communication system including a fastening portion fittable into a receptacle in a form-fitting and/or latching manner; classified in class B26D 2003/286.  
    Ib.      Claims 3-4, drawn to a foodstuff communication system including an activation part having a press die which faces a main part; classified in class B26D 2001/004.  
    Ic.      Claims 6-11 and 20, drawn to a foodstuff communication system including an additional communication tool as a mandolin slicer or as a grater conjointly with at least one component of the foodstuff communication device; classified in class B26D 2210/02.  
   Id.      Claims 12-17, drawn to a foodstuff communication system including a coupling device for coupling a foodstuff communication device to a container; and a coupling device for coupling an additional communication tool to a container; classified in class B26D 3/185.  
Ie.      Claims 18-19, drawn to a foodstuff communication system including a  foodstuff communication device being a hand-held apparatus; and a main part having a first handle and an activation part having a second handle; classified in class B26D 3//26.  

                  It should be noted claims 1, 5 and 21 will be examined with the elected group.

Claim 1 link(s) inventions Ia-Ie. The restriction requirement among the linked inventions is subject to the nonallowance of the linking claim(s) 1.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Where a restriction requirement is withdrawn, the provisions of In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

              The inventions are distinct, each from the other because of the following reasons:

2.       Inventions Ia-Ie are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, e.g., subcombination Ia has a separate utility such as it could be used without the above-mentioned limitations set forth in inventions Ib-Ie. Conversely, each one of the subcombinations Ib-Ie has a separate utility such as it could be used without the above-mentioned limitations set forth in invention Ia. See MPEP § 806.05(d).  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional 
       
3.      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           In this case, the search for each individual invention may overlap but they do not coincide identically throughout. Therefore, the search for the elected invention may not be sufficient for the other non-elected inventions. Therefore, each individual invention includes a different filed of search. In addition, the text 

4.      Upon Election of one of the inventions Ia-Ie, applicant must elect on species from the following Species. 

                Species  I.    Figs. 1-6; 
                           Species II.    Figs. 7-12; 
                           Species III.   Figs. 13-17; and 
                           Species IV.  Figs. 18-22.

The species are independent or distinct because the applicant labels them as 
separate embodiments in the disclosure.  Furthermore, each one of the 
embodiments has at least a unique feature that is not presented in other 
embodiments, as can be seen in each Species shown by the drawings.   

5.        Applicant is advised that the reply to this requirement to be complete must include(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

7.         Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
8.       Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, it appears that claim 1 is generic.
9.       Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 
10.         The election of an invention or species may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.   

Conclusion
11.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571) 272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 




/GHASSEM ALIE/Primary Examiner, Art Unit 3724         
                                                                                                                                                                                              
February 2, 2022